Citation Nr: 1424859	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-20 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) from a January 2010 decision of the VA Regional Office (RO) in Manila, Republic of the Philippines.  In that decision, the RO denied the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund because he did not have qualifying service and was therefore ineligible for VA benefits.

The appellant testified at a hearing which was chaired by the undersigned Veterans Law Judge at the RO in January 2014.  A transcript of the hearing has been associated with the claims folder.

Subsequent to the April 2013 statement of the case, the appellant submitted additional evidence.  The RO has not considered this evidence, however, it is duplicative of the evidence which has already been considered by the RO, and the appellant's previously considered assertions.  Therefore, a waiver of initial consideration by the agency of original jurisdiction is not necessary.  See 38 C.F.R. § 20.1304 (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013). 


FINDING OF FACT

The appellant did not have active military, naval, or air service, and is not an individual or a member of a group considered to have performed active military, naval, or air service. The appellant had no recognized service.


CONCLUSION OF LAW

The appellant does not have status as a veteran for purposes of his claim for a one-time payment from the Filipino Veterans Equity Compensation Fund and he therefore does not meet the basic eligibility requirements for VA benefits. 38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.41, 3.203 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). This is such a case.  To the extent that there is a duty to attempt to verify claimed service, such duty has been met.

As discussed below, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to veteran status.  The VCAA is therefore inapplicable and need not be considered in this case. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004). 

In order to be eligible for benefits administered by the VA, the evidence must establish that the individual seeking benefits is a veteran.  The term 'veteran' is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.

38 U.S.C.A. § 107(a) provides that service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, will not be deemed to have been active military, naval, or air service except for specified benefits including disability compensation benefits authorized by Chapter 11, Title 38, United States Code. 38 U.S.C.A. § 107(a).  Under 38 C.F.R. § 3.40, certain service with the Commonwealth Army of the Philippines, with the Philippine Scouts, and guerilla service is included for VA benefits purposes. These include service of persons enlisted under section 14, Public Law 190, 79th Congress (Act of October 6, 1945).

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: (1) The evidence is a document issued by the service department. A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA is required to request verification of service from the service department. See 38 C.F.R. § 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a prerogative of the service department, and the VA has no authority to amend or change their decision. The Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund. See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009). Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the FVEC Fund, such payment 'shall constitute a complete release of any claim against the United States by reason of [such] service . . . .' However, nothing in this act 'prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act.'

Section 1002 (d) provides that an eligible person is any person who: (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. Section 1002(j)(2) of the law also provides that VA will administer its provisions in a manner consistent with VA law including the definitions in 38 U.S.C.A. § 101 except to the extent otherwise provided in the statute.

Thus, in order to show entitlement to a one-time payment from the FVEC Fund, a claimant must satisfy the criteria required for establishing basic eligibility for legal entitlement to VA benefits.

The appellant contends that he is entitled to a one-time payment from the FVEC Fund based on his recognized guerrilla service from April 18, 1943 to July 1, 1945.  See February 2009 Statement in Support of FVEC Fund Claim.

In connection with his claim, the appellant submitted a certificate from the Armed Forces of the Philippines, showing that he enlisted in April 1943 and was discharged in July 1945.  He also submitted an October 1945 affidavit for Philippine Army Personnel which notes that he served as a civilian guerrilla.  

The record also contains a February 2010 letter from the Philippine Veterans Affairs Office which stated that the appellant was a veteran of the Philippine Revolution/World War II who served with the 1st Infantry Regiment of Marking's Fil-American Troops (MFAT). 

The documents submitted by the appellant did not include a Department of Defense Form DD-214, Armed Forces of the United States Report of Transfer or Discharge, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a). Consequently, the RO requested verification of the appellant's service from the National Personnel Records Center (NPRC) as per 38 C.F.R. § 3.203(c).

In its request to the NPRC, the RO noted that the Veteran's name was listed on the Reconstructed Recognized Guerrilla Roster (RRGR) maintained at the RO and requested verification of the appellant's service. 

In December 2009, September 2012, and February 2013, the NPRC indicated that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces. This finding of the service department is binding and conclusive upon the Board. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In light of the above, the statements and certifications submitted by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service. Although the statutes and regulations do not identify the NPRC as the sole entity to represent the 'service department' referred to in the regulations, the appellant has not identified any other entity, such as an individual service department, that could provide a response different than that of the NPRC.  None of the documents submitted by the appellant were issued by a service department.  The documents therefore are not acceptable as verification of service for the purpose of receiving VA benefits. See Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  The Board therefore finds that the appellant did not have the requisite service to qualify for entitlement to legal entitlement to VA benefits.

Therefore, the appellant's claim for entitlement to a one-time payment from the FVEC Fund must be denied based upon a lack of entitlement under the law.  The claim lacks legal merit or legal entitlement, and must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA benefits is not established.  The benefit sought on appeal is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


